Title: From George Washington to Brigadier General Samuel Holden Parsons, 18 December 1779
From: Washington, George
To: Parsons, Samuel Holden


        
          Dear Sir
          Head Quarters Morris town 18th Decr 1779
        
        I have recd your favr of the 16th—I am fully of opinion that those people who undertake to procure intelligence under cover of carrying produce into New York, and bringing out Goods in return, attend more to their own emoluments than to the

Business with which they are charged, and we have generally found their information so vague and trifling, that there is no placing dependance upon it. Besides it opens a door to a very extensive and pernicious traffic—You seem to intimate that an advantageous chain of intelligence might be established by the means of Money. Be pleased to make enquiry into this matter, and if you find proper persons for the purpose, let me know the terms and the sum requisite, that I may see whether it comes within the limits of our scanty funds of hard money, as I suppose that kind is meant. But be pleased to say whether that or paper is the object—I approve of the measures you have taken with the Flag Boats, and it is my wish, that those person⟨s⟩ whoever they may be, who are concerned in the practice of bringing goods from New York, may be discovered. I am not acquai⟨n⟩ted with the laws of the State respecting th⟨e⟩ seizure of goods, but I wish you to inform yo⟨ur⟩self of them and put them strictly in execution.
        You make mention of the number of Corps which left Staten Island on the 14th but you say nothing of what remained. I beg you will make this the subject of your firs⟨t⟩ inquisition, and endeavour to gain a pa⟨r⟩ticular knowledge of the situation and construction of their Works upon the Island.
        Capt. Bedkin, who is at Quibble town, will upon delivery of the inclosed, send you a non Commd Officer and four Dragoons. I am &.
      